Atkinson, J,
1. While the statute provides that «courts of ordinary shall sit on the first Monday of each month (Civil Code, § 4809), it is further provided that such courts, when the business of the court requires it, may adjourn to such times as the ordinary may think proper (Civil Code, § 4811) ; and it appearing in the record that the judgment from which an appeal was taken in this 'case was rendered on a day later than the first Monday in the month, the court of ordinary being a court of general jurisdiction, it will be presumed, in the absence of anything to the contrary, that the term of court was lawfully in session on the day judgment was rendered.
2. It appearing from the date of the judgment in the court of ordinary, as shown by the record, that the judgment appealed from was rendered on the 23d day of March, 1911, and that the appeal was entered on the same date, it was error to dismiss the appeal on the sole ground that it had not been taken in time. Civil Code, § 4999. ' .

Judgment reversed.


All the Justices concur.